Exhibit 10.4

 

Forbearance AGREEMENT

 

This Forbearance Agreement (this “Agreement”) is dated effective as of December
29, 2015, by and among LILIS ENERGY, INC., a Nevada corporation (“Borrower”),
HEARTLAND BANK, an Arkansas state bank, as administrative agent (in such
capacity, “Agent”), and the financial institutions from time to time signatory
hereto (individually each a “Lender” and any and all such financial
institutions, collectively, the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower and the Lenders entered into that certain Credit Agreement,
dated January 8, 2015 (as the same may have been or may hereafter be modified,
renewed or amended, the “Credit Agreement”), whereby the Lenders have made a
term loan to Borrower in the maximum principal amount of $3,000,000 (an any and
all renewals, extensions, modifications, amendments, and increases there to, the
“Loan”);

 

WHEREAS, the Term Loan is secured, in part, by that certain Security Agreement
executed by Borrower in favor of Agent, for the benefit of the Lenders and that
certain Pledge and Security Agreement in favor of the Lenders (the “Security
Agreements”);

 

WHERAS, Events of Default have occurred and continue to exist and certain future
events will likely result in an Event of Default prior to April 30, 2016, all as
described on Exhibit A attached hereto (each, a “Forbearance Default”);

 

WHEREAS, Borrower is requesting a period of forbearance from the exercising of
legal remedies available to the Agent and Lenders as a result of the Forbearance
Defaults;

 

WHEREAS, the Lenders have agreed to the foregoing, subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, Agent and Lenders hereby agree as follows:

 

Article I
acknowledgements and agreements

 

Section 1.01.        Definitions. Defined terms used herein but not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement. For purposes of this Agreement, the following terms shall have the
meanings set forth below:

 

(a)         “Forbearance Effective Date” means the first date following the date
of this Agreement on which the conditions set forth in Article IV are satisfied.

 

(b)         “Forbearance Expiration Date” means the earlier to occur of the
Maturity Date or the occurrence of a Non-Forbearance Default.

 

(c)         “Forbearance Period” means the period beginning on and including the
Forbearance Effective Date and ending on, but excluding, the Forbearance
Expiration Date.

 



 

 

 

(d)         “Non-Forbearance Default” means (i) any Event of Default that is not
a Forbearance Default, (ii) any breach by the Borrower any of its covenants or
agreements set forth in this Agreement, (iii) any representation, warranty,
certification or statement made or deemed to have been made by or on behalf of
the Borrower in this Agreement is incorrect in any material respect as of when
made and (iv) any of the following: (A) Borrower’s receipt of notice from the
Target (as defined below) of its intention not to proceed with the Merger (as
defined below) or is inability to satisfy the timing set forth in Section
1.03(c) of this Agreement or Borrower’s notice to the Target or Agent of
Borrower’s intention not to proceed with the Merger or its inability to satisfy
the timing set forth in Section 1.03(c) of this Agreement.

 

Section 1.02.        Events of Default. The Borrower acknowledges and agrees
that:

 

(a)         Each of the Forbearance Defaults has occurred or likely will occur
and does or will constitute an Event of Default under the Credit Agreement;

 

(b)         As a result of certain of the Forbearance Defaults, Agent and the
Lender have the right to exercise any and all rights and remedies provided under
the Credit Agreement and the other Loan Documents; and

 

(c)         The Forbearance Defaults are not being waived hereby and each
Forbearance Default shall continue as an Event of Default unless waived in
writing by the Lender after the date of execution of this Agreement.

 

Section 1.03.       Agreements.

 

(a)         Interest. On or before the first Business Day following the date of
this Agreement, the Borrower will pay to Agent, for the benefit of Lenders,
$86,892.36 by wire transfer of immediately available funds in satisfaction of
all interest payments not previously paid with respect to any Interest Payment
Date prior to the date of this Agreement, in accordance with Sections 4.1 and
4.4 of the Credit Agreement. Following the date of this Agreement, Borrower will
timely pay all interest amounts it is required to pay pursuant to Section 4.1 of
the Credit Agreement.

 

(b)          Reporting. ByJanuary 5, 2016, the Borrower will provide to Agent
all monthly lease operating statements, accounts receivable aging schedules and
accounts payable aging schedules through and including December 31, 2015 and
bank statements for the Borrower’s accounts covering September 1, 2015 through
December 31, 2015, in each case to the extent not previously provided to the
Agent. Following January 31, 2016, Borrower will timely provided to Agent all
financial statements, information and reports required to be provided pursuant
to Section 8.1 of the Credit Agreement.

 



 2 

 

 

(c)         Transaction Milestones. In regards to Borrower’s proposed merger
(the “Merger”) with another reporting but not publicly traded company (the
“Target”), Borrower will timely satisfy each of the following conditions:

 

(i)         On or prior to the execution of this this Agreement, Borrower will
have provided to Agent a copy of the signed letter of intent with respect to the
Merger between Borrower and the Target; and Borrower will promptly provide to
Agent copies of any amendment or waiver to such letter of intent.

 

(ii)          On or prior to December 31, 2015, Borrower and the Target will
have signed a definitive agreement for the Merger (the “Merger Agreement”) and
publicly announced such Merger, and Borrower will have provided to the Agent a
complete copy of the signed Merger Agreement and related documents.

 

(iii)         On or prior to January 31, 2016, Borrower will have filed with the
U.S. Securities and Exchange Commission (the “SEC”) a complete joint proxy
statement / prospectus on Form S-4 (the “Form S-4”).

 

(iv)         On or prior to April 30, 2016, Borrower and the Target will have
closed the Merger.

 

(v)          Prior to or concurrent with the closing of the Merger, but in no
event later than, April 30, 2016, Borrower will prepay the Loan in its entirety
in accordance with Section 4.2 of the Credit Agreement.

 

(vi)         Borrower will promptly and completely respond to any comments or
requests it receives from the SEC with respect to the S-4.

 

(vii)        Borrower will promptly and completely respond to any questions it
receives from the Agent concerning the status, progress and details of the
Merger.

 

(d)           Subordinated Debt. On or prior to January 15, 2016, the Borrower
will deliver to the Agent copies of executed subordinated notes in the form
attached hereto as Exhibit B issued in exchange for all subordinated Debt
incurred by the Borrower during the 180 day period immediately preceding the
date of this Agreement (the “Old Subordinated Debt”). During the Forbearance
Period, the Company will not issue or incur any new subordinated Debt except for
subordinated Debt which (i) is in the form attached hereto as Exhibit B and (ii)
is for a principal amount which when added to all Old Subordinated Debt and any
other new subordinated Debt issued during the Forbearance Period does not exceed
$4,000,000 in aggregate principal amount (all such new subordinated Debt issued
in accordance with the immediately preceding clauses (i) and (ii) is referred to
herein as the “New Subordinated Debt”). Promptly following the issuance of any
New Subordinated Debt, the Company will deliver a copy of the executed New
Subordinated Debt to the Agent. Upon the issuance of any Old Subordinated Debt
and New Subordinated Debt, in each case in the form attached hereto as Exhibit
B, the Company will not amend, alter or waive any provision of such Old
Subordinated Debt or New Subordinated Debt without the prior written consent of
the Agent. The Company will use the proceeds from the issuance of any New
Subordinated Debt for only the following purposes: (I) up to $1,000,000 paid to
the Target as a deposit for the Merger, (II) up to $1,000,000 paid to the
Target’s senior lender, Independent Bank, as part of the Merger conditions and
(III) up to $1,300,000 for interest payments to the Lenders and for the
Company’s working capital and accounts payables.

 



 3 

 

 

Article II
REPRESENTATIONS AND WARRANTIES

 

To induce the Agent and Lenders to enter into this Agreement, the Borrower
hereby represent and warrant to the Agent and Lenders as follows with the
intention that the Agent and the Lenders shall rely thereon without any
investigation or verification by the Lender or its counsel:

 

Section 2.01.        Execution of Agreement; Authorization. This Agreement has
been duly executed and delivered on behalf of Borrower. The execution, delivery
and performance of this Agreement by Borrower has been duly authorized by all
necessary action on the part of Borrower.

 

Section 2.02.        Representations and Warranties in the Loan Documents. The
representations and warranties of the Borrower as set forth in the Loan
Documents after giving effect to this Agreement and the disclosures given in
connection with negotiation and execution of this Agreement are true and correct
as of the date hereof.

 

Section 2.03.       Defaults. No Event of Default exists as of the date of this
Agreement except for the Forbearance Defaults.

 

Section 2.04.       No Violation of Law. The execution and consummation of this
Agreement by Borrower does not contravene, violate or conflict with any
applicable law or regulation.

 

Article III
FORBEARANCE

 

Section 3.01.         Forbearance. Subject to the satisfaction of the conditions
set forth in Article IV of this Agreement, during the Forbearance Period, the
Agent and Lenders each agrees to forbear from exercising its remedies to collect
the Obligations, charge default interest as provided in the last sentence of
Section 3.1 of the Credit Agreement or to enforce the Security Agreements to the
extent, in any case, that the right to enforce such remedies arises solely as a
result of the Forbearance Defaults.

 

Section 3.02.         Permitted Actions; Non-Forbearance Defaults. Except as set
forth in Section 3.01 above, during the Forbearance Period, the Agent and
Lenders may continue to take all actions, give notices, and exercise any and all
of their rights and remedies under the Credit Agreement and the other Loan
Documents.

 



 4 

 

 

Section 3.03.         No Waiver of Rights. Except as specifically set forth in
Section 3.01 above, neither the execution and delivery by the Agent and the
Lenders of this Agreement nor the forbearance by the Agent and the Lenders
pursuant to the terms of this Agreement will (a) be construed to be a waiver of
any Default or Event of Default or a waiver of any rights of the Agent or
Lenders as set forth in the Credit Agreement or the other Loan Documents or (b)
limit or impair the Agent’s or the Lenders’ right to demand strict performance
of all other terms and covenants of the Credit Agreement or the other Loan
Documents. The Borrower further acknowledges and agrees that (i) any exercise of
rights by the Agent or the Lenders upon termination of its obligation to forbear
in accordance with this Agreement will not be affected by reason of the
forbearance provided for herein, and (ii) the Borrower may not assert as a
defense thereto the passage of time, course of dealing, estoppel, laches or any
statute of limitations based thereon. Nothing in this Agreement constitutes
satisfaction of all or any portion of the Obligations under the Credit Agreement
or any other Loan Document, except as specifically provided in Section 1.03(a).

 

Section 3.04.         No Other Modification. Except as expressly stated
otherwise in this Agreement, all obligations of Borrower under the Credit
Agreement and the other Loan Documents remain in full force and effect.

 

Section 3.05.         No Obligation to Renew, etc. The Agent and Lenders have no
duty or obligation to renew, modify or extend the term of this Agreement.

 

Section 3.06.         Effect of Expiration. Notwithstanding Section 3.01 above,
upon the Forbearance Expiration Date, Events of Default shall be presumed to
exist as a result of the Forbearance Defaults, and the Agent and Lenders
immediately shall be entitled to exercise all rights and remedies provided at
law, in equity or under the Credit Agreement or under the other Loan Documents
without any notice having been previously given to the Borrower, all such
notices being hereby waived by the Borrower to the fullest extent not prohibited
by law.

 

Article IV
CONDITIONS PRECEDENT

 

The effectiveness of the agreements of the Agent and Lender set forth in Section
3.01 above is subject to the prior satisfaction of each of the following
conditions on or before the Forbearance Effective Date:

 

(a)           Borrower shall have executed and delivered to Agent this
Agreement;

 

(b)           Borrower’s obligation in the first sentence of Section 1.03(a)
shall have been timely satisfied in full; and

 

(c)           Borrower will have provided to Agent a copy of the signed letter
of intent with respect to the Merger between Borrower and the Target.

 



 5 

 

 

Article V
GENERAL PROVISIONS

 

Section 5.01.         Ratification. Borrower hereby ratifies its Obligations and
each of the Credit Agreement and the other Loan Documents to which it is a
party, and agrees and acknowledges that the Credit Agreement and each of the
other Loan Documents to which it is a party shall continue in full force and
effect after giving effect to this Agreement. Nothing in this Agreement
extinguishes, novates or releases any right, claim, Lien, security interest or
entitlement of Agent or Lenders created by or contained in any of such documents
nor is Borrower released from any covenant, warranty or obligation created by or
contained therein except as specifically provided for herein.

 

Section 5.02.         No Defenses. Borrower hereby declares, as of the date
hereof, it has no set-offs, defenses or other causes of action against Agent or
Lenders arising out of the Loan Documents or this Agreement with respect to its
obligation to pay the Obligations; and, to the extent any such setoffs, defenses
or other causes of action may exist, whether known or unknown, such items are
hereby waived by Borrower.

 

Section 5.03.          Further Assurances. The parties hereto shall execute such
other documents as may be reasonably necessary or as may be reasonably required,
in the opinion of counsel to Agent, to effect the transactions contemplated
hereby and to protect the liens and security interests of Lenders under the Loan
Documents, the insurance thereof and the liens and/or security interests of all
other collateral instruments, all as modified by this Agreement.

 

Section 5.04.         Binding Agreement. This Agreement shall be binding upon,
and shall inure to the benefit of, the parties hereto and their respective
heirs, representatives, successors and assigns.

 

Section 5.05.        Severability. Borrower, Agent and Lenders intend and
believe that each provision in this Agreement comports with all applicable
local, state or federal laws and judicial decisions. However, if any provision
or provisions, or if any portion of any provision or provisions, in this
Agreement is found by a court of law to be in violation of any applicable local,
state or federal ordinance, statute, law, administrative or judicial decision or
public policy, and if such court should declare such portion, provision or
provisions of this Agreement to be illegal, invalid, unlawful, void or
unenforceable as written, then it is the intent of Borrower, Agent and Lenders
that such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Agreement shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained herein and
that the rights, obligations and interests of Borrower, Agent and Lenders under
the remainder of this Agreement shall continue in full force and effect.

 

Section 5.06.        Counterparts. For the convenience of the parties, this
Agreement may be executed in multiple counterparts, each of which for all
purposes shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, e-mail, facsimile
or other electronic means shall be effective as a delivery of a manually
executed counterpart of this Agreement.

 



 6 

 

 

Section 5.07.       Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ARKANSAS AND APPLICABLE
UNITED STATES FEDERAL LAW.

 

Section 5.08.       ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF.
FURTHERMORE, IN THIS REGARD, THIS AGREEMENT AND THE OTHER WRITTEN TRANSACTION
DOCUMENTS REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT AMONG THE PARTIES THERETO
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
SUCH PARTIES.

 

(Signature Page Follows)

 



 7 

 

 

IN WITNESS WHEREOF, this Agreement is executed effective as of the date first
written above.

 

  BORROWER:      

LILIS ENERGY, INC.,

a Nevada corporation

        By: /s/ Kevin Nanke   Name: Kevin Nanke   Title: Executive Vice
President and Chief Financial Officer

 

  AGENT AND LENDER:       HEARTLAND BANK,   an Arkansas state bank       By: /s/
Phil Thomas   Name: Phil Thomas   Title:  EVP/CLO

  

 

[END OF SIGNATURE PAGE]

 



 8 

 

 

EXHIBIT A

 

Forbearance Defaults

 

1.The Borrower violated Section 4.1(b) of the Credit Agreement by failing to
timely pay the applicable Term Loan Payment with respect to the Principal
Payment Date of 10/1/15 and likely will do so with respect to the Principal
Payment Dates of 1/1/16 an 4/1/16.

 

2.The Borrower has violated, and likely will continue to violate, Section
8.19(d) of the Credit Agreement.

 

3.The Borrower has violated, and likely will continue to violate, Section 8.20
of the Credit Agreement.

 

4.The Borrower failed to timely pay interest with respect to the Interest
Payment Dates of 10/1/15, 11/1/15 and 12/1/15 (which amounts are being paid as
part of the Forbearance Agreement) in violation of Section 4.1 of the Credit
Agreement.

 

5.The Borrower violated Section 8.1 by failing to timely provide certain
information required thereby (which past due information is being provided as
part of the Forbearance Agreement).

 

6.The Borrower violated Section 9.1 of the Credit Agreement in connection with
incurring $250,002 of Old Subordinated Debt, in excess of the $500,000 unsecured
Debt basket provided in Section 9.1(g) of the Credit Agreement, within the 180
day period immediately preceding the date of the Agreement.

 

7.The Borrower may violate Section 9.1 of the Credit Agreement in connection
with incurring certain New Subordinated Debt during the Forbearance Period.

 



 9 

 

 

EXHIBIT B

 

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE BORROWER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

FORM OF CONVERTIBLE SUBORDINATED PROMISSORY NOTE

 

FOR VALUE RECEIVED, Lilis Energy, Inc. (the "Borrower"), hereby promises to pay
to [LENDER] (the "Holder") or order, without demand, the sum of [           ]
($[      ]), with interest accruing from the date hereof at a rate per annum of
twelve percent (12.0%), payable on June [    ], 2016, or earlier, as described
below and subject to Section 3.

 

This Note has been entered into pursuant to the terms of a purchase agreement
between the Borrower and the Holder, dated of even date herewith (the "Purchase
Agreement"), and shall be governed by the terms of such Purchase Agreement.
Unless otherwise separately defined herein, all capitalized terms used in this
Note shall have the same meaning as is set forth in the Purchase Agreement. The
following terms shall apply to this Note:

 

1.PRINCIPAL, INTEREST, MATURITY AND PAYMENT DATES

 

1.1 Payment. The original principal amount of this Note (the “Loan”), and all
interest accrued thereon, shall be due and payable on the Maturity Date,
accelerated or otherwise, when the principal and remaining accrued but unpaid
interest shall be due and payable, or sooner as described below and subject to
Section 3.

 

1.2 Interest Rate. Interest payable on this Note shall accrue at the annual rate
of twelve percent (12.0%) (the “Applicable Rate”) subject to Section 3.

 

1.3 Default Interest. If any amount payable hereunder is not paid when due,
whether at stated maturity, by acceleration or otherwise, the Borrower shall
have a thirty (30) day grace period, after which grace period such overdue
amount shall be interest at a default rate of the Applicable Rate plus two
percent (2.0%) from the date of such non-payment until such amount is paid in
full subject to Section 3.

 

1.4 Computation of Interest. All computations of interest shall be made on the
basis of a year of 360 days and the actual number of days elapsed. Interest
shall accrue on the Loan on the day on which such Loan is made, and shall not
accrue on the Loan on the day on which it is paid.

 

1.5 Optional Prepayment. Subject to Section 3, the Borrower may prepay the Loan
in whole or in part at any time or from time to time by paying all or a portion
of the principal amount to be prepaid together with accrued interest thereon to
the date of prepayment at a premium of three percent (3.0%) of the prepayment
amount for the first 120 days and at a premium of five percent (5%) of the
prepayment amount thereafter. No prepaid amount may be re-borrowed.
Notwithstanding the forgoing, as long as any Senior Indebtedness (as defined
below) is outstanding, no amounts due under this Note may be prepaid.

 



 10 

 

 

2.CONVERSION RIGHTS

 

The Holder shall have the right to convert the principal due under this Note
into Shares of the Borrower's common stock, par value $.0001 per share (the
"Shares") as set forth below.

 

2.1. Conversion into the Borrower's Common Stock.

 

(a) The Holder shall have the right from and after the date of the issuance of
this Note and then at any time until this Note is fully paid, to convert any
outstanding and unpaid principal portion of this Note, at the election of the
Holder (the date of giving of such notice of conversion being a "Conversion
Date") into Shares as such Shares exist on the date of issuance of this Note, or
any Shares of Borrower into which such Shares shall hereafter be changed or
reclassified, at the Conversion Price as defined in Section 2.1(b) hereof (the
"Conversion Price"), determined as provided herein. Upon delivery to the
Borrower of a completed Notice of Conversion, a form of which is annexed hereto,
Borrower shall issue and deliver to the Holder within three (3) business days
from the Conversion Date (such third day being the "Delivery Date") that number
of Shares for the portion of the Note converted in accordance with the
foregoing. At the election of the Holder, the Borrower will deliver accrued but
unpaid interest on the Note in the manner provided in Section 1.2 through the
Conversion Date directly to the Holder on or before the Delivery Date. The
number of Shares to be issued upon each conversion of this Note shall be
determined by dividing that portion of the principal of the Note, by the
Conversion Price.

 

(b) Subject to adjustment as provided in Section 2.1(c) hereof, the Conversion
Price per Share shall be equal to $0.50.

 

(c) The Conversion Price and number and kind of shares or other securities to be
issued upon conversion determined pursuant to Section 2.1(a), shall be subject
to adjustment from time to time upon the happening of certain events while this
conversion right remains outstanding, as follows:

 

A. Merger, Sale of Assets, etc. If the Borrower at any time shall consolidate
with or merge into or sell or convey all or substantially all its assets to any
other corporation, this Note, as to the unpaid principal portion thereof and
accrued interest thereon, shall thereafter be deemed to evidence the right to
purchase such number and kind of shares or other securities and property as
would have been issuable or distributable on account of such consolidation,
merger, sale or conveyance, upon or with respect to the securities subject to
the conversion or purchase right immediately prior to such consolidation,
merger, sale or conveyance. The foregoing provision shall similarly apply to
successive transactions of a similar nature by any such successor or purchaser.
Without limiting the generality of the foregoing, the anti-dilution provisions
of this Section shall apply to such securities of such successor or purchaser
after any such consolidation, merger, sale or conveyance.

 

B. Reclassification, etc. If the Borrower at any time shall, by reclassification
or otherwise, change the Shares into the same or a different number of
securities of any class or classes that may be issued or outstanding, this Note,
as to the unpaid principal portion thereof and accrued interest thereon, shall
thereafter be deemed to evidence the right to purchase an adjusted number of
such securities and kind of securities as would have been issuable as the result
of such change with respect to the Common Stock immediately prior to such
reclassification or other change.

 



 11 

 

 

C. Stock Splits, Combinations and Dividends. If the Shares are subdivided or
combined into a greater or smaller number of shares of Shares, or if a dividend
is paid on the Shares in Shares, the Conversion Price shall be proportionately
reduced in case of subdivision of Shares or stock dividend or proportionately
increased in the case of combination of Shares, in each such case by the ratio
which the total number of Shares outstanding immediately after such event bears
to the total number of Shares outstanding immediately prior to such event.

 

(d) Whenever the Conversion Price is adjusted pursuant to Section 2.1(c) above,
the Borrower shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.

 

(e) During the period the conversion right exists, Borrower will reserve from
its authorized and unissued Shares a sufficient number of shares to be equal to
the number of Shares issuable upon the full conversion of this Note. Borrower
agrees that its issuance of this Note shall constitute full authority to its
members, officers, agents, and transfer agents who are charged with the duty of
executing and issuing stock certificates to execute and issue the necessary
certificates for the Shares upon the conversion of this Note.

 

2.2 Method of Conversion. This Note may be converted by the Holder in whole or
in part as described in Section 2.1(a) hereof. Upon partial conversion of this
Note, a new Note containing the same date and provisions of this Note shall, at
the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Note and interest which shall not have been converted
or paid.

 

2.3 Mechanics and Effect of Conversion. No fractional shares of the Company’s
Shares will be issued upon conversion of this Note. In lieu of any fractional
share to which the Holder would otherwise be entitled, the Company will pay to
the Holder in cash the amount of the unconverted principal balance of this Note
that would otherwise be converted into such fractional share. Upon conversion of
this Note pursuant to this Section 2, the Holder shall surrender this Note, duly
endorsed, at the principal offices of the Company or any transfer agent of the
Company. At its expense, the Company will, as soon as practicable thereafter,
issue and deliver to such Holder, at such principal office, a certificate or
certificates for the number of Shares to which such Holder is entitled upon such
conversion, together with any other securities and property to which the Holder
is entitled upon such conversion under the terms of this Note, including a check
payable to the Holder for any cash amounts payable as described herein. Upon
conversion of this Note, the Company will be forever released from all of its
obligations and liabilities under this Note with regard to that portion of the
principal amount being converted, including without limitation the obligation to
pay such portion of the principal amount.

 

2.4 Conversion Privileges. The Conversion Privileges set forth in this Section 2
shall remain in full force and effect immediately from the date hereof and until
the Note is paid in full regardless of the occurrence of an Event of Default.
The Note shall be payable in full on the Maturity Date, unless previously
converted into Shares in accordance with Section 2 hereof or redeemed pursuant
to Section 5 hereof.

 



 12 

 

 

3. SUBORDINATION. The Borrower agrees, and the Holder by accepting this Note
likewise agrees, that all amounts owed under this Note, including principal and
interest payments, (collectively, the “Subordinated Indebtedness”) is hereby
expressly subordinated, to the extent and in the manner set forth herein, to the
Senior Indebtedness. As used herein, “Senior Indebtedness” shall mean all
present or future indebtedness of, or indebtedness guaranteed by, the Borrower
or its subsidiaries, including, without limitation, any money borrowed under the
Credit Agreement, dated January 8, 2015, among Lilis Energy, Inc., Heartland
Bank, as administrative agent, and the other lender parties thereto, as amended,
including without limitation all principal and interest (including such interest
as may accrue after the initiation of bankruptcy proceedings, without regard as
to whether such interest is an allowed claim in such bankruptcy proceedings) on
such indebtedness, and all premiums, fees, expenses and other obligations owing
by the Borrower or its subsidiaries to any lender in respect of such
indebtedness, and any and all related notes, agreements, documents and
instruments, all as amended, modified, restated, renewed, refinanced, extended
and supplemented from time to time. Notwithstanding anything to the contrary set
forth in this Note, the Holder will not demand or receive from Borrower (and
Borrower will not pay to the Holder) all or any part of the Subordinated
Indebtedness by way of payment, prepayment, setoff, lawsuit or otherwise, nor
will the Holder exercise any remedy for payment under this Note, nor will the
Holder accelerate any of the Subordinated Indebtedness, or commence, or cause to
commence, prosecute or participate in any administrative, legal or equitable
action against Borrower or any subsidiary of Borrower, until such time as (i)
the Senior Indebtedness is fully paid in cash, (ii) the holders of the Senior
Indebtedness have no commitment or obligation to lend any further funds to
Borrower, and (iii) all financing agreements between the agent for the Senior
Indebtedness, the holders of the Senior Indebtedness and Borrower are
terminated. Nothing in the foregoing paragraph shall prohibit the Holder from
converting all or any part of the Subordinated Indebtedness into equity
securities of Borrower.

 

3.1 Liquidation. In the event of any bankruptcy, insolvency, receivership,
dissolution, winding up, liquidation or reorganization of the Borrower (whether
in bankruptcy, insolvency or receivership proceedings or otherwise), or any
assignment for the benefit of creditors, or any other marshaling of the assets
and liabilities of the Borrower for the benefit of any creditor or creditors or
otherwise (a “Liquidation”):

 

(a) all Senior Indebtedness shall first be paid in full before any payment or
distribution of any character, whether in cash, securities or other property,
shall be made in respect of the Subordinated Indebtedness;

 

(b) any payment or distribution of any character, whether in cash, securities or
other property, which (except for the terms of this Section 3.1) would be
payable or deliverable in respect of the Subordinated Indebtedness shall be paid
or delivered directly to the holders of Senior Indebtedness to the extent
necessary to pay all Senior Indebtedness in full after giving effect to any
concurrent payment or distribution in respect of such Senior Indebtedness; and

 

(c) if, notwithstanding the foregoing terms of this Section 3.1, any payment or
distribution of any character, whether in cash, securities or other property,
shall be received in a Liquidation in respect of the Subordinated Indebtedness
before all Senior Indebtedness shall have been paid in full as aforesaid, such
payment or distribution shall be held in trust for the benefit of, and shall be
paid or delivered to, the holders of Senior Indebtedness to the extent necessary
to pay all Senior Indebtedness in full after giving effect to any concurrent
payment or distribution in respect of such Senior Indebtedness, provided,
however, that such amounts paid to the holders of Senior Indebtedness shall not
be deemed to discharge the Subordinated Indebtedness.

 



 13 

 

 

3.2 Payments in Respect of Senior Indebtedness. For all purposes of this Section
3: (a) Senior Indebtedness shall not be deemed to have been paid in full unless
and until the holders thereof shall have indefeasibly received cash equal to the
full amount of such Senior Indebtedness at the time outstanding and all
commitments to extend further credit to the Borrower have terminated, and
(b) any payment or distribution required to be paid or delivered to the holders
of Senior Indebtedness shall be deemed to have been received by such holders if
paid or delivered to an authorized agent or agents, or representative or
representatives, of such holders.

 

3.3 Further Assurances. The Holder (a) irrevocably authorizes and empowers
(without imposing any obligation on) each holder of Senior Indebtedness or such
holder’s representatives, to accelerate, demand, sue for, collect, receive and
give receipt for such holder’s ratable share of all payments and distributions
in respect of the Subordinated Indebtedness which are required to be paid or
delivered to the holders of Senior Indebtedness as provided in Section 3.1
hereof, and to execute, verify, deliver and file any proofs of claims and take
all such other action in the name of the Holder or otherwise, as such holder of
Senior Indebtedness or such holder’s representatives may determine to be
necessary or appropriate for the enforcement of such holder’s rights under
Section 3.1 hereof, and (b) shall execute and deliver to each holder of Senior
Indebtedness or such holder’s representatives such other instruments confirming
such authorization and such powers of attorney, proofs of claim, assignments of
claim and/or rights, financing statements and other instruments, and shall take
all such other action as may be reasonably requested by such holder or such
holder’s representatives in order to enable such holder to enforce the Holder’s
Subordinated Indebtedness and all such payments and distributions in respect
thereof, and to otherwise enforce the subordination provisions of this Section 3
and to perfect its rights herein.

 

3.4 Modifications of Senior Indebtedness and Security. The holders of the Senior
Indebtedness may, at any time and from time to time with or without notice,
without impairing or releasing the subordination provisions of this Section 3,
do any one or more of the following: (a) change the manner, place, terms or
amount of payment of, or change or extend the time of payment of or renew or
alter, the Senior Indebtedness, or amend, modify, supplement or terminate in any
manner any instrument, document or agreement relating to the Senior
Indebtedness; (b) release any person or entity liable in any manner for the
payment or collection of the Senior Indebtedness; (c) exercise or refrain from
exercising any rights in respect of the Senior Indebtedness against the Borrower
or any other person or entity; (d) apply any monies or other property paid by
any person or entity or otherwise released in any manner to the Senior
Indebtedness; or (e) accept or release any security for the Senior Indebtedness.
The subordination provisions of this Section 2 shall continue without impairment
even if any liens securing the Senior Indebtedness are subordinated, set aside,
avoided or disallowed. The subordination provisions shall be reinstated if at
any time any payment of the Senior Indebtedness is rescinded or must otherwise
be returned by any holder of Senior Indebtedness.

 

3.5 Modification or Waiver of Note. No amendment, modification or waiver of the
terms of this Section 2 shall be effective without the prior written consent of
such holders of the Senior Indebtedness necessary to bind all of the holders of
Senior Indebtedness.

 

3.6 Obligation of Borrower to Pay Absolute. Nothing contained in this Section 3
shall impair, as between the Borrower and the Holder, the obligation of the
Borrower to pay all indebtedness evidenced by this Note when and as the same
becomes due and payable as provided herein.

 

3.7 Third Party Beneficiaries. The holders of Senior Indebtedness are intended
third party beneficiaries of the provisions of this Section 3 and, as such,
shall be permitted to enforce such provisions in all respects.

 



 14 

 

 

4.EVENTS OF DEFAULT

 

The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below, provided
that (a) such payments are not prohibited under the terms of any Senior
Indebtedness, (b) the payments of such amount would not materially adversely
affect the Borrower’s ability to make required payments, when due, under any
Senior Indebtedness or (c) the payments of such amount would not materially
adversely affect the Borrower’s working capital or cause the Borrower to have
insufficient cash balances to operate its business, in each case as determined
by the Borrower’s senior management.

 

4.1 Failure to Pay Principal or Interest. The Borrower fails to pay principal,
interest or other sum due under this Note when due and such failure continues
for a period of sixty (60) days after the due date.

 

4.2 Failure to Deliver Shares or Replacement Note. Borrower's failure to timely
deliver Shares to the Holder pursuant to and in the form required by this Note,
or, if required, a replacement Note.

 

5.MISCELLANEOUS

 

5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

5.2 Notices. All notices, requests or other communications required or permitted
to be delivered hereunder shall be delivered in writing, in each case to the
address specified below or to such other address as such Party may from time to
time specify in writing in compliance with this provision:

 

(i)If to the Borrower:

 

Lilis Energy, Inc.

216 16th Street, Suite #1350

 Denver, Colorado 80202

 

Attn: Kevin Nanke

 

Telephone: (303) 893-9000, Facsimile: [NUMBER]

 

E-mail: knanke@lilisenergy.com

 

(ii)If to the Holder:

 

[ADDRESS]

 

Attn: [NAME OF CONTACT]

 

Telephone: [NUMBER], Facsimile: [NUMBER]

 

E-mail: [ADDRESS]

 



 15 

 

 

Notices if (i) mailed by certified or registered mail or sent by hand or
overnight courier service shall be deemed to have been given when received; (ii)
sent by facsimile during the recipient's normal business hours shall be deemed
to have been given when sent (and if sent after normal business hours shall be
deemed to have been given at the opening of the recipient's business on the next
business day); and (iii) sent by e-mail shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgment).

 

5.3 Amendment and Waiver. The term "Note" and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented. No term
of this Note may be waived, modified or amended except by an instrument in
writing signed by both of the parties hereto. Any waiver of the terms hereof
shall be effective only in the specific instance and for the specific purpose
given.

 

5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.

 

5.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys' fees.

 

5.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York. Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney's fees and costs.

 

5.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

 

5.8 Shareholder Status. The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note. However, the Holder
will have all the rights of a shareholder of the Borrower with respect to the
Shares to be received by Holder after delivery by the Holder of a Conversion
Notice to the Borrower.

 

5.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

 

5.10 Entire Agreement. This Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto are expressly canceled.

 



 16 

 

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 



 17 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of [ ], 2015.

 

  Borrower: Lilis Energy, Inc.         By:   Name:   Title:         Holder: [
            ]         By:     Name:     Title:  

  



 18 

 

 

NOTICE OF CONVERSION

 

(To be executed by the Registered Holder in order to convert the Note)

 

The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by Lilis Energy, Inc. (the
“Borrower”) on December ____, 2015, into Shares of the Borrower according to the
conditions set forth in such Note, as of the date written below.

 

Date of Conversion:____________________________________________________________

 

Conversion Price:______________________________________________________________

 

Shares To Be Delivered:________________________________________________________

 

Signature:_____________________________________________________________________

 

Print Name:____________________________________________________________________

 

Address:_______________________________________________________________________

 

 

19



 

 